Citation Nr: 0110449	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a nasal disorder.

2. Entitlement to service connection for an ear disorder.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1959.

These matters come to the Board of Veterans Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for ear, nose, eye, 
and throat disorders and for skin cancer.  The veteran 
perfected an appeal of that decision.

In his December 1999 substantive appeal the veteran requested 
a hearing before a member of the Board at the RO.  In an 
April 2000 statement, however, he stated that the RO hearing 
conducted that day satisfied his hearing request.  During the 
hearing the veteran withdrew his claims for service 
connection for throat and eye disorders, and the Board finds 
that those issues are not within its jurisdiction.  This 
decision will, therefore, be limited to the issues shown on 
the preceding page.  

Also during the hearing the veteran appeared to raise the 
issue of entitlement to service connection for asbestosis.  
Because the RO has not developed or adjudicated this issue, 
it is referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  For these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran asserts that the ear and nose disorders and skin 
cancer, for which he received treatment following his 
separation from service, were caused by exposure to ionizing 
radiation while on active duty.  His service medical records 
are silent for any complaints or clinical findings pertaining 
to ear, nose, or skin disorders, and do not document his 
having received medical treatments using radium.  

The veteran has provided statements and testimony indicating 
that he was exposed to ionizing radiation while in service 
when nasopharyngeal radium implants were used to treat 
chronic nasal and/or ear problems.  He described this 
procedure as having metal rods stuck up his nose.  He also 
stated that during service he had what appeared to be a wart 
on his toe, and that he saw a dermatologist shortly after his 
separation from service for a lesion on his face.  He claims 
that the dermatologist told him that the lesion was 
cancerous.  

The veteran reported that he had contacted the dermatologist 
who treated him shortly after his separation from service, 
and that the dermatologist had informed him that the records 
of that treatment had been destroyed.  He also reported, 
however, that he has had four recurrences of the skin cancer 
since his separation from service.  During the RO hearing he 
referred to recent treatment from Dr. Close, but there is no 
indication that the RO requested those records.  

In an April 2000 medical report Paul D. Coleman, M.D., stated 
that he treated the veteran for chronic sinusitis from 
February 1991 to January 1998.  He also stated that the 
veteran underwent sinus surgery in December 1997.  He 
provided the opinion that the chronic sinusitis and nasal 
blockage could be due to the radiation to which the veteran 
was exposed in the past.  He did not, however, provide any 
clinical findings or results of medical studies in support of 
that assessment.

In a May 2000 medical report Youn W. Park, M.D., indicated 
that he first saw the veteran in October 1995 for otitis 
media with effusion and rhinosinusitis.  The veteran 
subsequently underwent a tympanotomy and tube insertion for 
otitis media.  Dr. Park noted that the veteran had probably 
received radiation treatment in service, and that 
radiotherapy had been found to be associated with an 
increased risk of cancer of the head and neck, particularly 
the thyroid and other sites such as the brain, hypopharynx, 
esophagus, larynx and salivary glands.  The physician did not 
indicate that the veteran had any of those types of cancer.

In denying service connection the RO referenced the Guide for 
Review of Nasopharyngeal Radium Documents, which contains a 
list of service department medical facilities where the use 
of nasopharyngeal radium treatment had been confirmed.  The 
RO found that the Portsmouth Naval Hospital in Portsmouth, 
Virginia, where the veteran claimed to have received the 
radium implants, is not included as such a facility.  It is 
not clear, however, whether the absence of the Portsmouth 
Naval Hospital in the listing is evidence that that facility 
did not use nasopharyngeal radium treatments.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a nose, ear, 
or skin disorder since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

3.  In accordance with the Veterans 
Benefits Administration Manual M21-1, 
Part III, Chapter 5, Paragraph 12, the RO 
should undertake the development 
necessary to determine whether service 
department records indicate that the 
veteran was administered nasopharyngeal 
radium treatments during service.  If the 
service department verifies that the 
Portsmouth Naval Hospital did not provide 
such treatments while the veteran was in 
service, or that the veteran did not 
receive such treatments, the claims file 
should be documented to that effect.  

4.  If the service department provides 
evidence showing that the veteran 
received radium treatments, the RO should 
forward that evidence to the Under 
Secretary for Health for the preparation 
of a dose estimate.  In accordance with 
38 C.F.R. § 3.311, the RO should also 
request the Under Secretary for Benefits 
to review the evidence and determine 
whether it is at least as likely as not 
that the radium treatments caused the 
ear, nose, or skin disorders for which 
the veteran received treatment following 
his separation from service.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  If not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the claim for 
service connection for ear and nose 
disorders and skin cancer.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

